Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  September 3, 2021                                                 Bridget M. McCormack,
                                                                                  Chief Justice

                                                                              Brian K. Zahra
                                                                            David F. Viviano
  163246-52(67)                                                         Richard H. Bernstein
                                                                        Elizabeth T. Clement
                                                                         Megan K. Cavanagh
                                                                         Elizabeth M. Welch,
  GOVERNOR GRETCHEN WHITMER,                                                           Justices

          Appellant,
                                              SC: 163246
  v                                           COA: 354474
                                              Bd of State Canvassers:
                                                 00-000000
  BOARD OF STATE CANVASSERS and
  JAMES MAKOWSKI,
             Appellees.
  _________________________________________

  GOVERNOR GRETCHEN WHITMER,
          Appellant,
                                              SC: 163247
  v                                           COA 354475
                                              Bd of State Canvassers:
                                                 00-000000
  BOARD OF STATE CANVASSERS and
  BRENDA LACHAPPELLE,
             Appellees.
  _________________________________________

  LIEUTENANT GOVERNOR GARLIN
  GILCHRIST, II,
            Appellant,
                                              SC: 163248
  v                                           COA: 354582
                                              Bd of State Canvassers:
                                                 00-000000
  BOARD OF STATE CANVASSERS and
  CHAD BAASE,
             Appellees.
  _________________________________________
                                                                       2

GOVERNOR GRETCHEN WHITMER,
        Appellant,
                                             SC: 163249
v                                            COA: 354583
                                             Bd of State Canvassers:
                                                00-000000
BOARD OF STATE CANVASSERS and
CHAD BAASE,
           Appellees.
_________________________________________

GOVERNOR GRETCHEN WHITMER,
        Appellant,
                                             SC: 163250
v                                            COA: 354794
                                             Bd of State Canvassers:
                                                00-000000
BOARD OF STATE CANVASSERS and
JAMES MAKOWSKI,
           Appellees.
_________________________________________

GOVERNOR GRETCHEN WHITMER,
        Appellant,
                                             SC: 163251
v                                            COA: 354795
                                             Bd of State Canvassers:
                                                00-000000
BOARD OF STATE CANVASSERS and
MICHAEL GARABELLI,
           Appellees.
_________________________________________

GOVERNOR GRETCHEN WHITMER,
        Appellant,
                                             SC: 163252
v                                            COA: 354878
                                             Bd of State Canvassers:
                                                00-000000
BOARD OF STATE CANVASSERS and
JOHN PARKINSON,
           Appellees.
_________________________________________/
                                                                                                               3

      On order of the Chief Justice, the motion of defendant-appellee Board of State
Canvassers to extend the time for filing its answer to the application for leave to appeal is
GRANTED. The answer submitted on September 2, 2021, is accepted as timely filed.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 3, 2021

                                                                             Clerk